1512-Mf
                                ELECTRONIC RECORD




COA#       05-12-01720-CR                        OFFENSE:        49.04


           Stephen Matthew Polito v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 219th Judicial District Court


DATE: 1/30/2014                  Publish: NO     TC CASE #:      219-80376-2012




                           IN THE COURT OF CRIMINAL APPEALS


          Stephen Matthew Polito v. The
STYLE:    State of Texas                              CCA#:
                                                                      isn-m
         APP£LL./W7°S                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                          PC:

JUDGE:         f^U^&U^-^                              PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD